DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/121559 Aoki et al (cited by US 2017/0305240) in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 1, Aoki teaches a laminated glass for a vehicle front window (paragraph 0056), comprising: 
a curved first glass plate 11 having a trapezoidal shape (paragraph 0056); 
a second glass plate 12 having the same shape as the first glass plate (paragraph 0056); and 
an intermediate film 13 disposed between the first and second glass plates (paragraph 0033), the laminated glass being provided with an imaging section of an image projected from an imaging device (paragraph 0037), 
the laminated glass being provided with a wedge angle profile in a longitudinal direction (figure 6) and a horizontal direction of the laminated glass (figure 5), and having a thickness 
Aoki does not explicitly teach that the imaging device is incorporated in a dash board on a driver's seat side in an indoor side surface of the laminated glass, in a state in which the laminated glass is incorporated in a vehicle body. However, this feature is taught by AAPA as the conventional placement for the imaging device (as-filed instant specification, paragraph 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the imaging device placement of AAPA in the product of Aoki because this is conventional and well-known as the placement in the prior art. 
Neither Aoki nor AAPA teaches that the laminated glass has a constant thickness profile only in one direction. However, as Aoki in view of AAPA satisfies all of the previous limitations, the combination’s structure is indistinguishable from the claimed structure. Therefore, it is reasonable to expect that the combination’s laminated glass would also have a constant thickness profile only in one direction. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Neither Aoki nor AAPA teaches the angle of the constant thickness profile. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A), and the angle of the constant 
Regarding claim 5, Aoki teaches most of the limitations with respect to claim 1 above. Aoki does not explicitly teach that a single glass plate includes both wedge angles. Aoki teaches that one glass plate includes the vertical wedge angle (figure 5), while another glass plate includes the horizontal wedge angle (figure 6). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the wedge angles in separate glass plates into a single glass plate exhibiting both wedge angles in the vertical and horizontal directions because this is combining prior art elements according to known methods to yield predictable results (MPEP 2141, Part III (KSR A)). 
Regarding claim 6, Aoki teaches that the wedge angle profile is provided in an orthogonal direction to the one direction, and the wedge angle in the orthogonal direction is a maximum angle in the glass plate provided with the wedge angle profile (figures 5 and 6).
Regarding claim 8, neither Aoki nor AAPA teaches the angle of the constant thickness profile. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A), and the angle of the constant thickness profile is determined by the desired thicknesses of the glass and interlayer, and the rate of thickness reduction. Variation in the laminate thickness and thickness 
Regarding claim 14, Aoki teaches that one glass plate has a vertical variation in thickness, and the other glass plate has a horizontal variation in thickness. Aoki does not explicitly teach that only one glass plate has a wedge angle profile. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the wedge angles in separate glass plates into a single glass plate exhibiting both wedge angles in the vertical and horizontal directions because this is combining prior art elements according to known methods to yield predictable results (MPEP 2141, Part III (KSR A)). Therefore, combining both wedge angles into a single glass plate would result in a product where one glass plate includes both vertical and horizontal variations in thickness, and the other glass plate would have neither vertical nor horizontal variations in thickness. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/121559 Aoki et al in view of AAPA as applied to claim 6 above, and further in view of WO 2017/090561 Sadakane (cited by US 2018/0267308).
Regarding claim 7, Aoki teaches the wedge angle, but does not teach the angle value. Sadakane teaches a glass laminate product where the glass sheets are formed to include wedge angles (paragraph 0033), where the wedge angle is 0.06-1.0 mrad (paragraph 0065). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.06-1.0 mrad reads on the claimed range of 0.1-1.4 mrad. 

Response to Arguments
Applicant's arguments filed August 11, 2021, have been fully considered but they are not persuasive.
Applicant argues that Aoki discloses a laminated glass with variations in thickness in both directions while the claim requires a constant thickness profile in only one direction. Aoki teaches this feature. The claim requires that the laminated glass includes a constant thickness profile in only one direction. That is the combination of both glass sheets and the interlayer. Aoki’s product as a whole includes variation in both the horizontal and vertical directions such that there will be only one profile in a diagonal direction that exhibits a constant thickness. 
Applicant argues that Aoki’s figure 3 teaches a thickness variation only in the vertical direction. However the laminated glass, not a single sheet, includes one glass plate with a wedge angle profile in the vertical direction and another glass plate with a wedge angle profile in the horizontal direction (figures 5 and 6). 
Applicant argues that the data provided shows criticality of the constant thickness profile angle. However, this data is insufficient. The data provided doesn’t even disclose the angle of constant thickness for each example. The data should show the angle of constant thickness for each example, and provide angles above the range, below the range, within the range and around both end points to establish criticality for the claimed range. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781